The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments and the terminal disclaimer, claims 2-13 are found to be in conditions for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a radio frequency identification (RFID) assembly which includes an RFID chip disposed on a substrate, an antenna loop disposed on the substrate and electrically coupled to the RFID chip, at least one tear guide positioned between a first portion of the RFID tag and a second portion of the RFID tag wherein the RFID tag is configured to tear along the at least tear guide, a plate having a cutout sized to receive the RFID tag extending through the plate from a first side of the plate to a second side of the plate, a first cover on a first side of the plate affixed to a first side of the RFID tag, a second cover on a second side of the plate opposite the first side, affixed to the first cover and forming a weatherproof seal around the RFID tag, wherein the first portion of the RFID is affixed directly to the first cover and the second portion of the RFID is affixed directly to the second cover. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876